DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2022 is being considered by the examiner.

Drawings
The drawings were received on 2/21/2022.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Brooks on 9/2/2022.  The application has been amended as follows: 




	Claim 1 has been amended to recite: “A pixel circuit, comprising: 
	an organic light-emitting element;
a switching transistor configured to be turned on or off in response to a scan signal; 
a storage capacitor configured to store a data signal applied via a data line when the switching transistor is turned on in response to the scan signal; 
a driving transistor configured to allow a driving current corresponding to the data signal stored in the storage capacitor to flow into the organic light-emitting element;
an emission control transistor electrically connected to the organic light-emitting element and the driving transistor in series between a high power voltage and a low power voltage and configured to be turned on or off in response to an emission control signal; and 
a plurality of switching transistors directly connected to a bottom metal electrode of the driving transistor, 
wherein the plurality of switching transistors comprise: 
	a first switching transistor including a first electrode directly connected to a source  electrode of the driving transistor, a second electrode directly connected to the bottom metal electrode of the driving transistor, and a gate electrode to which a first sync control signal is applied; and
	a second switching transistor including a first electrode directly connected to a gate electrode of the driving transistor, a second electrode directly connected to the bottom metal electrode of the driving transistor, and a gate electrode to which a second sync control signal that is different from the first sync control signal is applied;
wherein: 
	the switching transistors perform a source sync operation during a first period when a decrease of the driving current flowing into the organic light-emitting element is required; and 
	the switching transistors perform a gate sync operation during a second period when an increase of the driving current flowing into the organic light-emitting element is required.”

	Claim 3 has been amended to recite: “The pixel circuit of claim [[2]]1, wherein, during the first period, the first switching transistor is turned on as the first sync control signal is activated, and the second switching transistor is turned off as the second sync control signal is deactivated.”

	Claim 6 has been amended to recite: “The pixel circuit of claim [[2]]1, wherein, during the second period, the second switching transistor is turned on as the second sync control signal is activated, and the first switching transistor is turned off as the first sync control signal is deactivated.”

	Claim 2 is canceled.

Reasons for Allowance
Claims 1 & 3-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art fails to teach or suggest, “a plurality of switching transistors directly connected to a bottom metal electrode of the driving transistor, 
wherein the plurality of switching transistors comprise: 
	a first switching transistor including a first electrode directly connected to a source  electrode of the driving transistor, a second electrode directly connected to the bottom metal electrode of the driving transistor, and a gate electrode to which a first sync control signal is applied; and
	a second switching transistor including a first electrode directly connected to a gate electrode of the driving transistor, a second electrode directly connected to the bottom metal electrode of the driving transistor, and a gate electrode to which a second sync control signal that is different from the first sync control signal is applied,
wherein: 
	the switching transistors perform a source sync operation during a first period when a decrease of the driving current flowing into the organic light-emitting element is required; and 
	the switching transistors perform a gate sync operation during a second period when an increase of the driving current flowing into the organic light-emitting element is required”, as claimed. 

As to claim 9, the prior art fails to teach or suggest, “a first switching transistor directly connected between a source electrode of the driving transistor and a bottom metal electrode of the driving transistor and configured to be turned on or off in response to a source sync control signal; and 
a second switching transistor directly connected between a gate electrode of the driving transistor and the bottom metal electrode of the driving transistor and configured to be turned on or off in response to a gate sync control signal, 
wherein: 
	the first switching transistor performs a source sync operation during a first period when a decrease of the driving current flowing into the organic light-emitting element is required, such that a source voltage of the source electrode of the driving transistor is applied to the bottom metal electrode of the driving transistor; and 
	the second switching transistor performs a gate sync operation during a second period when an increase of the driving current flowing into the organic light-emitting element is required, such that a gate voltage of the gate electrode of the driving transistor is applied to the bottom metal electrode of the driving transistor by the gate sync operation”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Miyake 			(US 20130069068).
	Lim 			(US 20160042694).
Nie			(US 20180102397).
Park et al. 		(US 20110273419).
Gong et al.		(US 20180144685).
Yamazaki et al. 		(US 20030030381), fig. 11.
Liang et al.		(US 20070290227), fig. 9a.
Yamashita et al.	 	(US 20150235592).
Miyake		 	(US 20150171156).
Shim et al.		(US 20150187276).
Ohmaru 		(US 20170025456).
Shirasaki et al. 		(US 20060061526), fig. 2.
Minami et al. 		(US 20120327058).
Kanegae et al.		(US 20100220118).
Miyake			(US 20160300900).
Miyake			(US 20160329392).
Abe et al. 		(US 20100053041).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694